Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the neutral blade” (claim 1, 3) is indefinite because “at least one neutral blade” was defined. It is unclear if there is a single blade or a possible plurality.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0285138 (Todorovic).
Regarding claim 1, 6, Todorovic teaches a nacelle of an aircraft turbojet engine including a nacelle rear assembly (see abstract, Fig 1-2; nacelle comprising rear assembly with thrust reverser 31), the nacelle rear assembly extending along a longitudinal central axis (central axis 1), and the nacelle rear assembly including a thrust reverser with sliding cascades (thrust reverser with sliding cascades 34), the nacelle rear assembly comprising: a sliding cowl axially mounted movable in longitudinal translation from front to back, between a closing position in which the sliding cowl provides aerodynamic continuity of the nacelle, and an opening position in which the sliding cowl opens a passage for a redirection of an air flow coming from a cold air flow path of the nacelle (Fig 4, para 33; sliding cowl 31 moves axially from front to back; closing position shown at top of Fig 4; opening position at bottom of Fig 4); and a cascade vane comprising a plurality of blading rows each extending about the longitudinal central axis and arranged longitudinally from a first front blading row to a last rear blading row (see Fig 4 and annotated fig below; plurality of axially spaced blading rows), each blading row including at least one deflection blade of the air flow toward an outside of the nacelle rear assembly of the nacelle (each row of cascade 34 comprising a deflection blade directing air outward of the nacelle), the cascade vane being secured in displacement to the sliding cowl (see Fig 4), wherein the cascade vane includes at least one neutral blading row interposed between the last rear blading row and the sliding cowl and at least one neutral blade (annotated below; neutral blading row has a neutral blade between the cowl 31 and the last rear blading row), the at least one neutral blading row delimiting a leakage passage toward the outside of the nacelle rear assembly and a force exerted on the neutral blade by the air flow through the 

    PNG
    media_image1.png
    550
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    437
    media_image2.png
    Greyscale

Regarding claims 2-3, 5, Todorovic further teaches the leakage passage is adapted to direct the air flow perpendicular to the longitudinal central axis (A) of the nacelle rear assembly (see Fig 2; flow 41 is perpendicular to engine axis as it exits the passage), wherein the leakage passage is delimited by a first rear face which extends radially and which belongs to the neutral blade and by a second front face which extends radially and which belongs to a blade of the last rear blading row (annotated below; passage 40 defined by the first rear face and the second front face; the wall is construed as the neutral blading row by directing air), the sliding cowl carries flaps pivotally mounted in the cold air flow path (Fig 6, para 33; flaps 43 pivot into cold flow path), between a rest position and a thrust reversal position corresponding to the opening position of the .

    PNG
    media_image3.png
    464
    437
    media_image3.png
    Greyscale

Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0245230 (hereinafter ‘230).
Regarding claim 1, 3, 6, ‘230 teaches a nacelle of an aircraft turbojet engine including a nacelle rear assembly (see abstract, Fig 1-3; nacelle comprising rear .

    PNG
    media_image4.png
    585
    378
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2018/0087474 (Chuck).
Regarding claim 1-3, 5-6, Todorovic teaches a nacelle of an aircraft turbojet engine including a nacelle rear assembly (see abstract, Fig 1-2; nacelle comprising rear assembly with thrust reverser 31), the nacelle rear assembly extending along a longitudinal central axis (central axis 1), and the nacelle rear assembly including a thrust reverser with sliding cascades (thrust reverser with sliding cascades 34), the nacelle rear assembly comprising: a sliding cowl axially mounted movable in longitudinal translation from front to back, between a closing position in which the sliding cowl provides aerodynamic continuity of the nacelle, and an opening position in which the sliding cowl opens a passage for a redirection of an air flow coming from a cold air flow path of the nacelle (Fig 4, para 33; sliding cowl 31 moves axially from front to back; closing position shown at top of Fig 4; opening position at bottom of Fig 4); and a cascade vane comprising a plurality of blading rows each extending about the longitudinal central axis and arranged longitudinally from a first front blading row to a last rear blading row (see Fig 4 and annotated fig below; plurality of axially spaced blading rows), each blading row including at least one deflection blade of the air flow 

    PNG
    media_image1.png
    550
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    464
    437
    media_image2.png
    Greyscale

Todorovic further teaches the leakage passage is adapted to direct the air flow perpendicular to the longitudinal central axis (A) of the nacelle rear assembly (see Fig 2; flow 41 is perpendicular to engine axis), wherein the leakage passage is delimited by a first rear face which extends radially and which belongs to the neutral blade and by a second front face which extends radially and which belongs to a blade of the last rear blading row (annotated below; passage 40 defined by the first rear face and the second front face; the wall is construed as the neutral blading row by directing air), the sliding cowl carries flaps pivotally mounted in the cold air flow path (Fig 6, para 33; flaps 43 pivot into cold flow path), between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl (opening position in Fig 6), the 

    PNG
    media_image3.png
    464
    437
    media_image3.png
    Greyscale

Todorovic teaches the claim limitations as discussed above. However, even if Todorovic was not construed as teaching the directing the air flow perpendicular to the central axis, Chuck teaches that vanes may be arranged to direct the air flow perpendicular to the longitudinal central axis of the nacelle rear assembly (Fig 6A, para 3, 31, 32). It would have been obvious to one of ordinary skill in the art at the time of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2016/0131079 (hereinafter ‘079).
Regarding claim 4, Todorovic fails to teach the sliding cowl including a front overhang which extends longitudinally to radially cap, at least in part, the leakage passage. However, ‘079 teaches a leakage passage (43, annotated below) and a sliding cowl having a front overhang which radially caps, in part, the leakage passage (annotated below; sliding cowl 30; the curvature of the wall creates a “front overhang”, which is similar to the overhang taught by the present application). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a front overhang which extends longitudinally to radially cap, at least in part, the leakage passage, as taught by ‘079. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a front overhang which extends longitudinally to radially cap, at least in part, the leakage passage yields predictable results.

    PNG
    media_image5.png
    251
    511
    media_image5.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorovic in view of US 2016/0222917 (Segat).
Regarding claim 5, Todorovic further teaches the claim limitations as discussed above. However, even if Todorovic was not construed as teaching the claim, Segat teaches that it was well known in the art to provide flaps pivotally mounted in the cold air flow path (Fig 2, 4, para 69; flaps 32 pivot into cold flow path), between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl (opening position in Fig 4), the flaps configured to direct the air flow toward the blading rows (air flow directed toward cascade 22), from the first front blading row to the last rear blading row and to limit a flow rate of the air flow passing through the neutral blading row, when the flaps are in the thrust reversal position (flaps 32 limits air aft of the last blading row, and thus would limit air through the neutral blading row as shown in Fig 4). It would have been obvious to one of ordinary skill in the art at the time of filing to provide flaps pivotally mounted in the cold air flow path, between a rest position and a thrust reversal position corresponding to the opening position of the sliding cowl, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741